



Exhibit 10.2




CNO FINANCIAL GROUP, INC. CONFIDENTIAL INFORMATION
AND NONSOLICITATION
AGREEMENT


This Confidential Information and Nonsolicitation Agreement ("Agreement") is
made and entered into as of the ___ day of _______, 20__ by and between CNO
Financial Group, Inc. ("CNO") and                      (hereinafter
"Executive").


Executive acknowledges that the services provided by the Executive to CNO and
its Affiliates (together “the Company”) are of a special and unusual character,
with a unique value to CNO, the loss of which cannot adequately be compensated
by damages or actions in law. Executive further acknowledges that, in and as a
result of Executive’s employment with CNO, Executive has been and will be making
use of, acquiring and/or adding to confidential information of the Company of a
special and unique nature and value. Executive further recognizes that the
success of CNO's business depends to a considerable extent on the continuing
goodwill of the Company as well as the protection of trade secrets, and
confidential and proprietary information held or used by the Company, and
recognizing that the Executive may contribute to and/or will have access to such
matters, CNO and the Executive hereby agree as follows:


1.
Definitions.



a.
“Affiliates” means any person, corporation or other entity controlling,
controlled by or under common control with CNO, including without limitation,
CNO Services, LLC, Bankers Life and Casualty Company, Colonial Penn Life
Insurance Company, Washington National Insurance Company and 40|86 Advisors,
Inc. and all other of its directly and indirectly owned subsidiaries.



b.
“Control, controlling, controlled by and under common control with” means the
possession, direct or indirect, of the power to direct or cause the direction of
management and policies of the person, corporation or other entity, whether
through the ownership of voting securities, by contract or otherwise.



c.
"Confidential Information" includes, without limitation, information relating to
research, developments, methods, processes, procedures, improvements, know-how,
compilations, market research, marketing techniques and plans, business plans
and strategies, Personal Identifiable Information, and all other information
related to prospects, applicants and past and present insurance customers, price
lists, pricing policies and financial information or other business or technical
information and materials, in oral, demonstrative, written, graphic or machine
readable form, information about the business affairs of third parties
(including, but not limited to, customers, distributors, suppliers,



1

--------------------------------------------------------------------------------





and acquisition targets) that such third parties provide to the Company in
confidence, which is unpublished, not available to the general public or trade,
and which is maintained as confidential and proprietary information by the
Company for regulatory, customer relations, or competitive reasons. For purposes
of this Agreement, Confidential Information shall be defined in its broadest
possible terms as set forth above, specifically including, but not limited to,
all information of the Company, the unauthorized disclosure of which could be
detrimental to the interests of the Company.


d.
"Solicit" and related terms such as "soliciting" or engaging in "solicitation"
mean to engage in contacts, acts, or communications, whether directly engaged in
by Executive in person or indirectly engaged in through the use or control of
others, that cause or induce, attempt to cause or induce, or can be reasonably
expected to cause or induce an individual to engage in a particular action or
conduct, regardless of who first initiates the contact or communication, or
whether or not the communication at issue is in response to a request for
information or not.



e.
“Restricted Area” will depend upon Executive’s position. If Executive is in a
position where Executive is provided Confidential Information that is not
geographically limited to an assigned location or territory, then Restricted
Area means the United States, and each additional country where the Company does
business (including state and state equivalents and county and
county-equivalents within those countries) that Executive had some involvement
in or was provided Confidential Information about. If Executive is in a position
with responsibilities and Confidential Information that are limited to an
assigned territory or territories during the last twelve (12) months of
Executive’s employment, then Restricted Area shall be the specific geographic
area or areas in which the Executive worked for the last twelve (12) months.



2.Purpose & Legitimate Business Interest. Executive’s promises and covenants in
this Agreement are made as a condition of Executive’s employment or continued
employment and as a condition of Executive being entrusted with Confidential
Information, access to and authority to deal with certain customers and other
parties upon whom the Company depends for its business dealings, and/or training
on the Company's business methods, strategies, know how, intellectual property,
and other means of success. The parties agree that CNO has a legitimate business
interest in the protective covenants set forth in this Agreement, and that the
restrictions contained herein are reasonable and necessary for the protection of
trade secrets and Confidential Information, business goodwill, intellectual
property, and the maintenance of a stable and productive workplace for the
benefit of the Company and all of its employees. The restrictions provided for
herein are further justified because Executive’s entrustment with Confidential
Information, trade secrets, customer and business relationship contacts and
access, training, and/or


2

--------------------------------------------------------------------------------





similar benefits of employment in a position of special trust and confidence
gives Executive a unique and enhanced ability to compete unfairly and cause
irreparable harm to the Company if Executive engaged in the acts of interference
and competition prohibited by this Agreement.


3.
Nondisclosure Obligations.



a.
Executive agrees not to engage in any unauthorized use or disclosure of
Confidential Information, and not to disseminate, lecture on, or publish
Confidential Information without express authorization from CNO to do so.
Executive understands and agrees that Executive’s obligations concerning
Confidential Information will continue after the end of Executive’s employment
for so long as the information remains qualified as Confidential Information.
Notwithstanding the foregoing, nothing herein shall be construed to prohibit
conduct that is permitted under Paragraph 13 below. Subject to the limits of
Paragraph 13, in the event that Executive is served with a court order,
subpoena, or other legal action that Executive believes will require the
disclosure of Confidential Information, Executive will provide CNO as much
written notice as possible under the circumstances and will cooperate with CNO
in any legal action undertaken to protect the confidentiality of the
information.



b.
The presence of non-confidential items of information within an otherwise
confidential compilation of information will not remove the compilation itself
(the information in its compiled form) from the protection of this Agreement.



4.
Loyalty During Employment. While employed with CNO, Executive will remain loyal
to CNO and will not pursue business activities that compete with the Company
while employed with CNO, and devote Executive’s entire business time and
attention to the business of the Company.



5.
Nonsolicit Covenants. Executive covenants and agrees that during Executive’s
employment and for one (1) year thereafter, regardless of which party terminates
the employment relationship or why it is terminated, Executive will not,
directly or indirectly, alone or in concert with others, anywhere in the
Restricted Area (i) solicit or attempt to convert to other insurance carriers or
other corporations, persons or other entities providing the same or similar
products or services provided by the Company, any customers or policyholders of
the Company; or (ii) solicit or recruit an employee or agent of the Company to
leave employment or terminate his or her contractual relationship with the
Company; or (iii) hire, contract with, or assist in the hiring or contracting
with any individual who is an employee or agent of the Company that Executive
worked with or was provided Confidential Information about.



3

--------------------------------------------------------------------------------









6.
Return of Property, Device Inspection, Computer Authorization. Executive will
preserve records of the Company’s customers, prospects, suppliers, and other
business relationships, Confidential Information, and proprietary developments
that Executive participates in or maintains in the regular course of business
for the Company. At the end of Executive’s employment, Executive will
immediately return to CNO any and all such records without deleting, destroying,
or otherwise damaging the utility of same. No such materials may be retained by
Executive without CNO's specific written consent as to the particular item at
issue. Upon request, Executive shall turn over to CNO for inspection, any
personal storage devices such as cell phones, lap tops, or computers identified
by CNO as items Executive has used or is reasonably believed to have used to
conduct the Company’s business or to store any information related to the
Company's business so that CNO can inspect the device and insure that all of the
Company’s materials have been returned and not copied or retained in violation
of this Agreement. Executive is not authorized to access and use the Company's
computers, email, or related computer systems to compete or to prepare to
compete, or to otherwise compromise the Company's legitimate business interests,
and unauthorized access to or use of the Company's computers in violation of
this understanding may subject Executive to civil and/or criminal liability.



7.
Reformation & Survival. The provisions of this Agreement are severable. Should
any restriction on Executive created by this Agreement be deemed by a court to
be unreasonable or unenforceable due to over breadth in part of a restriction
(such as time, geography, or scope of activity restrained), then the court shall
enforce it to such lesser extent as would be reasonable and enforceable, or
modify any unreasonable or unenforceable element of the restriction to make it
reasonable and enforceable so that it may be enforced to the maximum amount
allowed by law to protect Company's legitimate business interests. If despite
the foregoing, a provision remains illegal or unenforceable, then such offending
provision or language shall be stricken from this Agreement and the remainder of
this Agreement shall continue in effect. Those provisions of this Agreement
which, by their terms, apply to Executive’s conduct after employment shall
survive beyond the end of Executive’s employment and beyond termination of this
Agreement in accordance with their terms unless otherwise expressly agreed by
the parties in writing. The existence of a cause of action by Executive against
CNO shall not constitute a defense to enforcement of the restrictions on
Executive contained in this Agreement. This Agreement will be deemed to renew
with no reduction in CNO's rights upon Executive’s reemployment, promotion,
transfer or other material change in status. Nothing in this Agreement shall
eliminate, reduce, or otherwise remove any legal duties or obligations that
Executive would otherwise have to CNO through the Company’s policies, common law
or statute.



8.
Remedies. Executive agrees that if Executive breaches or threatens to breach the
terms of this Agreement, CNO will suffer irreparable harm and will be entitled
to



4

--------------------------------------------------------------------------------





secure: specific performance of the Agreement, immediate temporary and permanent
injunctive relief to avoid or prevent such violations or further violations, and
recovery of its attorneys' fees and costs incurred in securing such relief; in
addition to and not in lieu of damages and other remedies that would otherwise
be available. Executive further agrees that if Executive is found to have
violated any restrictions in Paragraph 5 (Nonsolicit Covenants) then the time
period for such restrictions will be extended by one day for each day Executive
is found to have violated them, up to a maximum extension equal to the time
period originally prescribed for the restrictions.


9.
Successors & Assignment. This Agreement shall automatically inure to the benefit
of, and be enforceable by: CNO, its affiliates, successors and assigns, without
the need for any further action or approval by Executive. Executive specifically
agrees that this Agreement may be assigned by CNO and enforced by any assignee
or successor of CNO. Executive’s rights hereunder are personal and may not be
assigned or transferred to any other person, firm, or corporation without the
prior, written consent of CNO.



10.
Modifications & Waiver. No modification, waiver, amendment or addition to any of
the terms of this Agreement shall be effective unless set forth in a writing
signed by Executive and an authorized officer of CNO or undertaken by a court in
accordance with Paragraph 7 (Reformation and Survival). The failure of CNO to
enforce any provision of this Agreement shall not be construed to be a waiver of
such provision or of the right of CNO thereafter to enforce each and every
provision hereof.



11.
Mandatory Disclosure of Agreement. While employed by CNO and for one (1) year
thereafter, the Executive will communicate the contents of this Agreement to any
person, firm, association, partnership, corporation or other entity which the
Executive intends to be employed by, associated with, or represent.



12.
Governing Law, Jurisdiction & Venue. This agreement shall be considered executed
and performable in Indiana and shall be governed by the laws of the State of
Indiana, without regard for the conflicts of laws rules of Indiana or any other
state. Any action relating to or arising out of this Agreement shall be
maintained exclusively before any appropriate state court of record in Hamilton
County, Indiana or the United States District Court of the Southern District of
Indiana, Indianapolis Division, and the parties expressly consent to such venue
and jurisdiction of such courts and waive any right to challenge or otherwise
object to personal jurisdiction or venue in any action commenced or maintained
in such courts.



13.
Limitations of Agreement. Nothing in this Agreement prohibits Executive from
reporting an event that Executive reasonably and in good faith believes is a
violation of law to the relevant law-enforcement agency (such as the Securities
and Exchange Commission), or requires notice to or approval from CNO before
doing so, or



5

--------------------------------------------------------------------------------





prohibits Executive from cooperating in an investigation conducted by such a
government agency, or otherwise prohibits conduct that is protected by law.
Executive understands that this Agreement does not prohibit a disclosure of
Confidential Information or trade secrets that complies with the limitations set
forth in the Defend Trade Secrets Act of 2016 (DTSA), 18 U.S.C §1833. The DTSA
provides that no individual will be held criminally or civilly liable under
Federal or State trade secret law for the disclosure of a trade secret (as
defined in the Economic Espionage Act) that: (i) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney and made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public. It also provides that an individual who pursues a
lawsuit for retaliation by an employer for reporting a suspected violation of
the law may disclose the trade secret to the attorney of the individual and use
the trade secret information in the court proceeding, if the individual files
any document containing the trade secret under seal, and does not disclose the
trade secret, except as permitted by court order.


14.
No At-Will Status Modification. Nothing in this Agreement shall be construed to
create or imply a guarantee of Executive’s employment with CNO for a fixed
tenure or term, or to limit the "at will" status of the employment relationship
whereby either party may end the employment relationship at any time for any
reason, with or without cause. Any modifications to the "at will" status of the
employment relationship between the parties must be set forth in a separate
written agreement executed by both Executive and CNO.



15.
Indemnification. If Executive was or is made a party or is threatened to be made
a party to or is otherwise involved (including involvement as a witness) in any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that Executive is or was
an officer or employee of the Company, Executive shall be indemnified and held
harmless by CNO to the fullest extent allowed by law, as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits CNO to provide broader indemnification rights than
permitted prior thereto), against all expense, liability and loss (including
attorneys’ fees, court costs, judgments, fines, excise taxes or penalties and
amounts paid in settlement) reasonably incurred or suffered by Executive in
connection therewith and such indemnification shall continue as to Executive if
Executive ceases to be an officer or employee and shall inure to the benefit of
Executive’s heirs, executors and administrators; provided, however, that CNO
shall indemnify Executive in connection with a proceeding (or part thereof)
initiated by Executive only if such proceeding (or part thereof) was authorized
by the Board of Directors of CNO. The right to indemnification conferred in this
section shall include the obligation of CNO to pay the expenses incurred in
defending any such proceeding in advance of its final disposition (an “Advance
of Expenses”); provided, however that, if and to the extent that the law
requires, an Advance of Expenses incurred by Executive



6

--------------------------------------------------------------------------------





in Executive’s capacity as an officer or employee shall be made only upon
delivery to CNO of an undertaking, by or on behalf of Executive, to repay all
amounts so advance if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal that Executive is not
entitled to be indemnified for such expenses under this section.


16.
Time to Review & Seek Counsel. Executive has been provided with sufficient
advance notice of this Agreement prior to being required to execute it, and has
had an opportunity to seek the advice of legal counsel if Executive so desires
before entering into this Agreement. The parties enter into this Agreement
voluntarily and will not claim it was entered into under coercion or duress, or
without full knowledge of its terms. Executive understands that this is a
legally binding document.





IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily entered into
this Agreement effective as of the date first written above.




CNO FINANCIAL GROUP, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
EXECUTIVE SIGNATURE


 
 
 
 















7